      Case 2:20-cr-00055-MLCF-KWR Document 103 Filed 12/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                               CRIMINAL NO. 20-055

 VERSUS                                                 SECTION “F”
                                                        JUDGE MARTIN L.C. FELDMAN
 JASON R. WILLIAMS
 NICOLE E. BURDETT                                      MAGISTRATE (4)
                                                        MAGISTRATE JUDGE ROBY

               NICOLE BURDETT’S NOTICE OF MOTION TO TRANSFER

         Nicole Burdett, through undersigned counsel, asks the Court to take notice of the

following:

         (1) The government indicted Ms. Burdett on December 4, 2020, in Case No. 20-139, in

connection with her personal tax returns prepared by Henry Timothy for certain of the years

covered by the Indictment currently pending before this Court. See Exh. 1, Indictment (Case No.

20-139, Doc. 1).

         (2) Case No. 20-139 was randomly allotted to Section A, the Hon. Jay C. Zainey

presiding.

         (3) The indictment was unsealed today, December 8, 2020. Ms. Burdett’s initial

appearance and arraignment in Case No. 20-139 are scheduled for December 21, 2020.

         (4) Ms. Burdett has filed the attached Motion to Transfer Case No. 20-139 from Section

A to Section F. See Exh. 2, Motion to Transfer (without exhibits) (Case No. 20-139, Doc. 12).




{N4136567.1}                                     1
      Case 2:20-cr-00055-MLCF-KWR Document 103 Filed 12/08/20 Page 2 of 2




         WHEREFORE, Ms. Burdett asks that the Court take notice of the foregoing.

                                                Respectfully submitted,

                                                 s/Avery B. Pardee
                                                 MICHAEL W. MAGNER (#1206)
                                                 AVERY B. PARDEE (#31280)
                                                 Jones Walker LLP
                                                 201 St. Charles Ave., Suite 5100
                                                 New Orleans, LA 70170
                                                 Telephone (504) 582-8316
                                                 mmagner@joneswalker.com
                                                 apardee@joneswalker.com
                                                 Attorneys for Nicole E. Burdett




                                CERTIFICATE OF SERVICE

       I certify that on December 8, 2020, I electronically filed the foregoing pleading with the
Clerk of Court using the CM/ECF System, which will send a copy of the pleading to all parties via
email.

                                                    /s/ Avery B. Pardee




{N4136567.1}                                   2
